               Case 2:18-cv-01736-JCC Document 30 Filed 09/08/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ABDIWALI MUSSE,                                      CASE NO. C18-1736-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    WILLIAM HAYES, Director of King County
      Department of Adult and Juvenile Detention, in
13    his individual and official capacity, et al.
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion for extension of the
19   discovery deadline (Dkt. No. 29). Having considered the motion and the relevant record and
20   finding good cause, the Court GRANTS the motion.
21          In addition, although the parties “are not requesting a continuance of the trial date at this
22   time” and contend that “it does not make sense to continue the trial date at this point in time”
23   (Dkt. No. 29 at 4.), the Court concludes sua sponte that there is good cause to continue the trial
24   date in light of the parties’ proposed deadline for dispositive motions and the COVID-19
25   pandemic.
26


     MINUTE ORDER
     C18-1736-JCC
     PAGE - 1
            Case 2:18-cv-01736-JCC Document 30 Filed 09/08/20 Page 2 of 2




 1        The Court ORDERS as follows:

 2           1. The January 11, 2021 jury trial is continued until March 22, 2021, at 9:30 a.m.;

 3           2. Trial briefs, proposed jury instructions, and voir dire must be submitted by March

 4              18, 2021;

 5           3. The proposed pretrial order must be submitted by March 12, 2021;

 6           4. The dispositive motions deadline is November 24, 2020.

 7           5. The discovery deadline is November 6, 2020.

 8
 9        DATED this 8th day of September 2020.
10                                                      William M. McCool
                                                        Clerk of Court
11
                                                        s/Tomas Hernandez
12
                                                        Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1736-JCC
     PAGE - 2
